—In a proceeding pursuant to CPLR article 78, inter alia, to review a determination of the respondent, dated May 13, 1998, which disqualified the petitioner from providing services to the respondent for a period of three years ending on October 31, 2000, the petitioner appeals from a judgment of the Supreme Court, Queens County (Durante, J.), dated May 28, 1999, which denied the petition and dismissed the proceeding.
Ordered that the judgment is affirmed, with costs.
Contrary to the petitioner’s assertions, the respondent had the jurisdiction to make its determination (see, Public Authorities Law § 1725 et seq.; 21 NYCRR part 9600; see also, Matter of Kayfield Constr. Corp. v Morris, 15 AD2d 373; see generally, 300 Gramatan Ave. Assocs. v State Div. of Human Rights, 45 NY2d 176). Accordingly, the petition was properly denied.
In light of this determination, we need not reach the parties’ remaining contentions. Sullivan, J. P., Luciano, H. Miller and Feuerstein, JJ., concur.